Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities:
On page 1 paragraph 2 line 7, “though a large number of axial compression tests.” should read “through a large number of axial compression tests.”
Appropriate correction is required.

Regarding the rest of the specification, a substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter. An example of an unclear translation from the specification is “effective combing of manufacturing features”, (Specification [page 3 paragraph 1 line 1]), which does not make sense in proper idiomatic English. For purposes of examination, 
“combing” will be interpreted as “parameterizing”;
“mathematical description” will be interpreted as “mathematical modeling”;
Note that these interpretations are based solely on context clues, and may not be the intended interpretation of the applicant.

Claim Objections
Claim 1 objected to because of the following informalities:  
In claim 1 lines 3-4, “to measure the geometrical imperfections” should read “to measure geometrical imperfections” because geometrical imperfections lacks antecedent basis.
In claim 1 line 4, “obtain the parameters” should read “obtain parameters” because parameters lacks antecedent basis.
In claim 1 line 6, “include the deviation” should read “include a deviation” because deviation lacks antecedent basis.
In claim 1 line 6, “the outer surface generatrix” should read “an outer surface generatrix” because outer surface generatrix lacks antecedent basis.
In claim 1 lines 6-7, “the flatness of the end face” should read “a flatness of an end face” because flatness and end face lack antecedent basis.
In claim 1 line 7, “the radial displacement of the skin” should read “a radial displacement of a skin” because radial displacement and skin lack antecedent basis.
In claim 1 line 7, “the deviation of weld width” should read “a deviation of weld width” because deviation of weld width lacks antecedent basis.
In claim 1 lines 7-8, “the deviation of weld height” should read “a deviation of weld height” because deviation of weld height lacks antecedent basis.
In claim 1 line 8, “the deviation of stiffener thickness” should read “a deviation of stiffener thickness” because deviation of stiffener thickness lacks antecedent basis.
In claim 1 line 11, “perform the imperfection data analysis” should read “perform an imperfection data analysis” because imperfection data analysis lacks antecedent basis.
In claim 1 line 14, “the function interpolation and fitting function methods” should read “function interpolation and fitting function methods” because function interpolation and fitting function methods lacks antecedent basis.
In claim 1 lines 17-18, “the mathematical probability method” should read “a mathematical probability method” because mathematical probability method has not been introduced.
In claim 1 line 18, “to describe the discrete degree of these sizes” should read “to describe a discrete degree of these sizes because discrete degree has not been introduced.
In claim 1 line 19, “collect and analyze the geometrical imperfection information” should read “collect and analyze geometrical imperfection information” because geometrical imperfection information lacks antecedent basis.
In claim 1 lines 27-28, “the quality evaluation and imperfection sensitivity” should read “a quality evaluation and imperfection sensitivity” because quality evaluation lacks antecedent basis.
In claim 1 lines 28-29, “the design specifications” should read “design specifications” because design specifications lacks antecedent basis.
In claim 1 line 30, “establish the numerical finite element model” should read “establish a numerical finite element model” because numerical finite element model lacks antecedent basis.
In claim 1 line 33, “then search the shell” should read “then search for a shell” because shell lacks antecedent basis. Note that “search for” is proper idiomatic English.
In claim 1 line 36, “the specified shell” should read “the specific shell” because specified shell lacks antecedent basis.
In claim 1 line 36-37, “adjust the node coordinates and the size of welds and stiffeners of the perfect geometric model” should read “adjust node coordinates and size of welds and stiffeners of the perfect geometrical model,” because node coordinates and size of welds and stiffeners of the perfect geometric model lacks antecedent basis.
In claim 1 line 38, “probability distribution function” lacks antecedent basis. To properly refer back to the language of claim 1 line 18, the language “mathematical probability method” should be used.
In claim 1 line 41, “the visualization” should read “a visualization” because visualization lacks antecedent basis.
In claim 2 line 2 “the shell quality inspection chard” should read “the shell quality inspection card” because card is misspelled.
In claim 3 line 7, “the radial offset value” should read “a radial offset value” because radial offset value lacks antecedent basis.
In claim 3 line 17, “he deviation” should read “the deviation” because ‘the’ is misspelled.
In claim 3 line 22, “using the Vernier caliper” should read “using a Vernier caliper” because Vernier caliper lacks antecedent basis.
In claim 4 lines 5-6, “Fourier serious” should read “Fourier series” because series is misspelled.
In claim 5 line 5, “Fourier serious” should read “Fourier series” because series is misspelled.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-5, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, “perform characteristics combing, mathematical description and component analysis for geometrical imperfections obtained in the first step” from claim 1 lines 9-10 does not make sense in idiomatic English. A proper English translation is required. Interpretations were made as necessary to give prior art rejections.

With respect to claim 1, the language “suitable and convenient” in line 3 is rejected as being indefinite because the terms are subjective and the specification provides no objective standard to determine the scope of the claimed term. See MPEP 2173.05(b)(IV). This rejection may be overcome by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure.
With respect to claim 1, the language “the geometrical imperfections mainly include the deviation of the outer surface generatrix, the flatness of the end face, the radial displacement of the at least one of the deviation of the outer surface generatrix, the flatness of the end face, the radial displacement of the skin, the deviation of weld width, the deviation of weld height and the deviation of stiffener thickness;” would overcome this rejection.
With respect to claim 1,  the language “the function interpolation and fitting function methods are suitable for the deviation of the outer surface generatrix and the flatness of the end face; for the radial displacement of the skin, a mathematical function of dimples can be used; for the deviation of weld width, the deviation of weld height and the deviation of stiffener thickness, the mathematical probability method can be used to describe the discrete degree of these sizes;” on lines 14-18 is rejected as being indefinite because it is not clear whether the language is narrowing what how the imperfection data is analyzed or merely giving examples of ways to analyze imperfection data. See MPEP 2173.05(d).  This rejection may be overcome by amending the claim language to “the function interpolation and fitting function methods are used for the deviation of the outer surface generatrix and the flatness of the end face; for the radial displacement of the skin, a mathematical function of dimples is used; for the deviation of weld width, the deviation of weld height and the deviation of stiffener thickness, the mathematical probability method is used to describe the discrete degree of these sizes;”
With respect to claim 1, the language “the geometrical imperfection database can be established; based on the geometrical imperfection database, the quality evaluation and imperfection sensitivity of the shells can be carried out and the design specifications for different forms of thin-walled structures can be developed;” on lines 26-29 is rejected as being indefinite because it is not clear is established; based on the geometrical imperfection database, the quality evaluation and imperfection sensitivity of the shells are carried out and the design specifications for different forms of thin-walled structures are developed;”.
With respect to claim 1, the language “the adjustment values can be obtained by the interpolation method and probability distribution function, respectively; the actual geometrical imperfections can be introduced into the finite element model and the finite element model that fully considers different geometrical imperfections can be obtained; besides, the visualization of the geometrical imperfections can be realized by magnifying the amplitude of imperfections, which can provide a reference for designers” on lines 37-43 is rejected as being indefinite because it is not clear whether the language is narrowing or merely giving an example of what could happen. See MPEP 2173.05(d). This rejection may be overcome by amending the claim language to “the adjustment values are obtained by the interpolation method and probability distribution function, respectively; the actual geometrical imperfections are introduced into the finite element model and the finite element model that fully considers different geometrical imperfections is obtained; besides, the visualization of the geometrical imperfections is realized by magnifying the amplitude of imperfections, which provides a reference for designers.”
Claims 2-5 are rejected as being indefinite under 35 U.S.C. 112 for incorporating by reference the indefinite language of claim 1.

With respect to claim 2, the language “suitable and convenient” in line 3 is rejected as being indefinite because the terms are subjective and the specification provides no objective standard to determine the scope of the claimed term. See MPEP 2173.05(b)(IV). This rejection may be overcome by 
With respect to claim 2, the language “these types of geometrical imperfections and measurement methods are also applicable to other thin-walled structural configurations such as conical shells, spherical shells and other complex curved thin-walled configurations; it can be used to establish the geometrical imperfection database for various structural forms, establish the detailed and practical numerical models and industry specifications” on lines 4-8 is rejected as being indefinite because it is not clear whether the language is narrowing or merely giving an example of what could happen. See MPEP 2173.05(d). This rejection may be overcome by amending the claim language to “these types of geometrical imperfections and measurement methods are including at least one of conical shells, spherical shells and other complex curved thin-walled configurations

With respect to claim 3, the language “take some measurement lines on the outer surface of the shell at certain angles along the circle;” on lines 4-5 is rejected for indefinite for lacking antecedent basis. Although a plurality of shells are introduced in claim 1 line 5, the “shell” was not introduced in claim 1 nor does the shell inherently have a “circle”. Amending the language to “take some a shell of the shells at certain angles along a circle of the shell;” would overcome the rejection.
Claim 5 is rejected as being indefinite under 35 U.S.C. 112 for incorporating by reference the indefinite language of claim 3.

With respect to claim 4, the language “to fit the imperfection data” on line 4 is rejected as indefinite under 35 U.S.C. 112 because ‘imperfection data’ lacks antecedent basis. Applicant indicates that imperfection data should exist in claim 1 by referencing “the second step” in claim 4 line 2. Amending the language to “to fit the geometrical imperfections” would overcome this rejection.
With respect to claim 4, the language “Eq.(1) can be transformed into a generalized multi-variable linear fitting problem, and coefficients can be solved by the least-squares method” on lines 17-18 is rejected as being indefinite because it is not clear whether the language is narrowing or merely giving an example of what could happen. See MPEP 2173.05(d). This rejection may be overcome by amending the claim language to “Eq.(1) is transformed into a generalized multi-variable linear fitting problem, and coefficients are solved by the least-squares method.”

With respect to claim 5, the language “to fit the imperfection data” on line 4 is rejected as indefinite under 35 U.S.C. 112 because ‘imperfection data’ lacks antecedent basis. Applicant indicates that imperfection data should exist in claim 1 by referencing “the second step” in claim 4 line 2. Amending the language to “to fit the geometrical imperfections” would overcome this rejection.
With respect to claim 5, the language “Eq.(1) can be transformed into a generalized multi-variable linear fitting problem, and coefficients can be solved by the least-squares method” on lines 16-is transformed into a generalized multi-variable linear fitting problem, and coefficients are solved by the least-squares method.”

Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). Much of the claim language is written permissively, making claim scope difficult to interpret. At this point in prosecution, the broadest reasonable interpretation of Claim 1 will be interpreted as if only deviations in the outer surface generatrix are found and measured.
To clearly define claim scope, Examiner suggests adding dependent claims to narrow scope where appropriate.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;

2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method for establishing the geometrical imperfection database for aerospace thin-walled structure, wherein, the method comprises following steps: 
step 1: design a shell quality inspection card that is suitable and convenient to measure the geometrical imperfections for field workers; obtain the parameters and geometrical imperfections of shells by filling data of measurement points in the shell quality inspection card; the geometrical imperfections mainly include the deviation of the outer surface generatrix, the flatness of the end face, the radial displacement of the skin, the deviation of weld width, the deviation of weld height and the deviation of stiffener thickness; 
step 2: perform characteristics combing, mathematical description and component analysis for the geometrical imperfections obtained in the first step; 
perform the imperfection data analysis based on the shell quality inspection card using mathematical methods; establish appropriate mathematical models for different types of geometrical imperfection and finish the characteristics combing and mathematical description of imperfections; the function interpolation and fitting function methods are suitable for the deviation of the outer surface generatrix and the flatness of the end face; for the radial displacement of the skin, a mathematical function of dimples can be used; for the deviation of weld width, the deviation of weld height and the deviation of stiffener thickness, the mathematical probability method can be used to describe the discrete degree of these sizes; 
step 3: collect and analyze the geometrical imperfection information of multiple aerospace thin- walled shells and establish the geometrical imperfection database based on the first step and second step; 
collect the geometrical imperfection information of a group of shells based on the shell quality inspection card that is designed in the first step, and perform the characteristics combing, mathematical description and component analysis of geometrical imperfections using the method that in the second step; all data are grouped, nondimensionalized and stored according to the parameters of shells and types of geometrical imperfections, and the geometrical imperfection database can be established; based on the geometrical imperfection database, the quality evaluation and imperfection sensitivity of the shells can be carried out and the design specifications for different forms of thin-walled structures can be developed; 
step 4: establish the numerical finite element model that fully considers different geometrical imperfections based on the geometrical imperfection database founded in the third step; 
at first, build a perfect geometrical numerical model for a specific shell, the model is geometrically perfect and without any geometrical imperfections; then search the shell that has similar parameters to the specific shell in the geometrical imperfection database, extract the corresponding geometrical imperfection information and reasonably shrink the mathematical description of geometrical imperfections to fit the specified shell; finally, adjust the node coordinates and the size of welds and stiffeners of the perfect geometrical model, and the adjustment values can be obtained by the interpolation method and probability distribution function, respectively; the actual geometrical imperfections can be introduced into the finite element model and the finite element model that fully considers different geometrical imperfections can be obtained; besides, the visualization of the geometrical imperfections can be realized by magnifying the amplitude of imperfections, which can provide a reference for designers.

The limitations of “step 1: design a shell quality inspection card that is suitable and convenient to measure the geometrical imperfections for field workers;” are abstract ideas for being directed to mental processes. See MPEP 2106.04(a)(2)(III), fourth bullet - a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind. As drafted and under a broadest reasonable interpretation, designing an inspection card may refer to creating a to-do item within a list of items such as measuring a width to see if the measurement meets a design specification. Designing this inspection card can be performed in the human mind or even by writing a task on a piece of paper. Similar to identifying head shape and applying hair designs being an abstract idea, the limitations here are abstract ideas for claiming mental processes that can be performed in the human mind.
The limitations of “step 2: perform characteristics combing, mathematical description and component analysis for the geometrical imperfections obtained in the first step; perform the imperfection data analysis based on the shell quality inspection card using mathematical methods; establish appropriate mathematical models for different types of geometrical imperfection and finish the characteristics combing and mathematical description of imperfections; the function interpolation and fitting function methods are suitable for the deviation of the outer surface generatrix and the flatness of the end face; for the radial displacement of the skin, a mathematical function of dimples can be used; for the deviation of weld width, the deviation of weld height and the deviation of stiffener thickness, the mathematical probability method can be used to describe the discrete degree of these sizes;” are abstract ideas for being directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. As drafted and interpreted in light of the specification, performing characteristic combing, mathematical description and component analysis is referring to organizing the measurements obtained in step 1 into mathematical models. In the Specification, Step 2 is mentioned with reference to equation 3, which defines specific mathematical models for cylindrical shells, [page 5 paragraph 2 lines 7-8]. Similar to organizing information and manipulating information through mathematical correlations being an abstract idea, the limitations here are abstract ideas for claiming how to define geometrical imperfections through a mathematical relationship.
The limitations of “step 4: establish the numerical finite element model that fully considers different geometrical imperfections based on the geometrical imperfection database founded in the third step; at first, build a perfect geometrical numerical model for a specific shell, the model is geometrically perfect and without any geometrical imperfections; then search the shell that has similar parameters to the specific shell in the geometrical imperfection database, extract the corresponding geometrical imperfection information and reasonably shrink the mathematical description of geometrical imperfections to fit the specified shell; finally, adjust the node coordinates and the size of welds and stiffeners of the perfect geometrical model, and the adjustment values can be obtained by the interpolation method and probability distribution function, respectively; the actual geometrical imperfections can be introduced into the finite element model and the finite element model that fully considers different geometrical imperfections can be obtained; besides, the visualization of the geometrical imperfections can be realized by magnifying the amplitude of imperfections, which can provide a reference for designers” are abstract ideas for being directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. As drafted and under a broadest reasonable interpretation, establishing a numerical finite element model refers to defining a mathematical model based on a grid. Similar to organizing information and manipulating information through mathematical correlations being an abstract idea, the limitations here are abstract ideas for claiming how to define a shell with geometrical imperfections using a mathematical relationship.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations: (1) obtain the parameters and geometrical imperfections of shells by filling data of measurement points in the shell quality inspection card; the geometrical imperfections mainly include the deviation of the outer surface generatrix, the flatness of the end face, the radial displacement of the skin, the deviation of weld width, the deviation of weld height and the deviation of stiffener thickness;, and (2) step 3: collect and analyze the geometrical imperfection information of multiple aerospace thin- walled shells and establish the geometrical imperfection database based on the first step and second step; collect the geometrical imperfection information of a group of shells based on the shell quality inspection card that is designed in the first step, and perform the characteristics combing, mathematical description and component analysis of geometrical imperfections using the method that in the second step; all data are grouped, nondimensionalized and stored according to the parameters of shells and types of geometrical imperfections, and the geometrical imperfection database can be established; based on the geometrical 
The first additional limitation of “obtain the parameters and geometrical imperfections of shells by filling data of measurement points in the shell quality inspection card; the geometrical imperfections mainly include the deviation of the outer surface generatrix, the flatness of the end face, the radial displacement of the skin, the deviation of weld width, the deviation of weld height and the deviation of stiffener thickness;” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of performing characteristics combing, mathematical description and component analysis for the geometrical imperfections obtained in the first step are abstract ideas for being directed to a mathematical relationship. In the context of the claim, the parameters and geometrical imperfections are only being obtained to perform the characteristic combing and mathematical descriptions.  Similar to obtaining information about transactions, merely obtaining input to perform an abstract idea does not add a meaningful limitation to the judicial exception. 
The second additional limitation of “step 3: collect and analyze the geometrical imperfection information of multiple aerospace thin- walled shells and establish the geometrical imperfection database based on the first step and second step; collect the geometrical imperfection information of a group of shells based on the shell quality inspection card that is designed in the first step, and perform the characteristics combing, mathematical description and component analysis of geometrical imperfections using the method that in the second step; all data are grouped, nondimensionalized and stored according to the parameters of shells and types of geometrical imperfections, and the geometrical imperfection database can be established; based on the geometrical imperfection database, the quality evaluation and imperfection sensitivity of the shells can be carried out and the design 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of “Thin-walled structures widely used in the aerospace industry”, (Specification [page 1 paragraph 2 line 1]) but, as drafted, the claim only collects, organizes, and displays certain data rather than using that data for the practical application of manufacturing a product, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The first and second additional limitations are not significantly more because they are considered well understood, routine, and conventional. The Specification indicates in the background section that “NASA measured the initial geometrical imperfections of skin of cylindrical shells by 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method for establishing the geometrical imperfection database for the aerospace thin-walled structure according to claim 1, wherein, the shell quality inspection chard in the first step is suitable and convenient to measure the geometrical imperfections for field workers; these types of geometrical imperfections and measurement methods are also applicable to other thin-walled structural configurations such as conical shells, spherical shells and other complex curved thin-walled configurations; it can be used to establish the geometrical imperfection database for various structural forms, establish the detailed and practical numerical models and industry specifications. As drafted and under a broadest reasonable interpretation, the limitation is further limiting step 1 of claim 1. As previously noted, designing an inspection card was an abstract idea for being directed to a mental process. In that context, the dependent limitation that further limits that limitation does not change the 

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method for establishing the geometrical imperfection database for the aerospace thin-walled structure according to claim 1, wherein, in the second step, for the deviation of the outer surface generatrix and the flatness of the end face, the most effective method is to use a Fourier series to fit the imperfection data, it is an efficient and accurate 3D morphology characterization method to expand the geometrical imperfections into the Fourier serious of half-wave cosine or half-wave sine in the spatial frequency domain; the general half- wave cosine double Fourier series and half-wave sine double Fourier series of cylindrical shells are expressed as follows,
 
    PNG
    media_image1.png
    67
    346
    media_image1.png
    Greyscale
 Application No. NEW Attorney Docket No. 0124/031OPUS1 Preliminary Amendment Page 5 of 8
where, W is the non-dimensional out-of-plane displacement; x and y are coordinates in the circumferential and axial direction; L and R are the nominal length and radius of the cylindrical shell, respectively; Akz and Bk! are the coefficients of the half-wave cosine Fourier representation describing the imperfection pattern, Ckz and Dkz are the coefficients of the half- wave sine Fourier representation describing the imperfection pattern; k and / are the serial number of Fourier series coefficients; nl and n2 are the number of Fourier series coefficients; Eq.(1) can be transformed into a generalized multi-variable linear fitting problem, and coefficients can be solved by the least-squares method. The limitation is an abstract idea for claiming a mathematical formula. See MPEP 2106.04(a)(2)(I)(B), example (iii) - a formula for computing an alarm limit. As drafted and under a broadest reasonable interpretation, the limitation is claiming how to characterize the outer surface generatrix and the flatness of the end face using a formula. Similar to claiming a formula for computing an alarm limit being an abstract idea, claiming a formula for characterizing an imperfection is also an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 4 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “The Imperfection Data Bank and its Applications” (De Vries).
With respect to claim 1, De Vries teaches A method for establishing the geometrical imperfection database for aerospace thin-walled structure, wherein, the method comprises following steps (see generally FIG. 3.2 [page 34]): step 1: design a shell quality inspection card that is suitable and convenient to measure the geometrical imperfections for field workers (In FIG. 3.2 [page 34], the repository labeled “test data” is a set of datafiles stored in database that store the measured imperfections of a shell, [page 33 paragraph 3 lines 6-8; page 33 paragraph 4 lines 1-2]; an example of test datafile is given in Appendix D, [pages 161-164]); obtain the parameters and geometrical imperfections of shells by filling data of measurement points in the shell quality inspection card (In FIG. 3.2 [page 34], the box labeled “measurement” refers to measuring the shells for parameters and imperfections, [page 32 paragraph 6 lines 1-2]; more details of the measuring procedure are discussed in section 3.4, [page 34 paragraph 7 line 1]-[page 53 paragraph 3 line 5]; the geometrical imperfections mainly include the deviation of the outer surface generatrix (imperfections defined as the difference between the manufactured shell and a perfectly cylindrical shell, [page 33 paragraph 3 lines 6-8), the flatness of the end face, the radial displacement of the skin, the deviation of weld width, the deviation of weld height and the deviation of stiffener thickness (measuring x, y, and z coordinates of the entire shell would provide the rest of the measurements, [page 35 paragraph 7 line 3]; step 2: perform characteristics combing, mathematical description and component analysis for the geometrical imperfections obtained in the first step (as shown in FIG. 3.2 [page 34], the box labeled “find Fourier coefficients” refers to performing characteristic combing/parameterization and modeling the imperfections using analytical tools like MIUTAM and ANILISA, [page 33 paragraph 4 lines 2-5]); perform the imperfection data analysis based on the shell quality inspection card using mathematical methods (as shown in FIG. 3.2 [page 34], the box labeled “find Fourier coefficients” refers to performing All Fourier coefficients are dimensionless, [page 58 paragraph 1 line 6]); based on the geometrical imperfection database, the quality evaluation and imperfection sensitivity of the shells can be carried out and the design specifications for different forms of thin-walled structures can be developed (The imperfection data of a set of thin-walled cylinders having the same geometry, and manufactured using the same process was retrieved from the data bank. The imperfections were averaged, and the standard deviation was calculated. Next a theoretical model of a shell, having the same properties as the shells in the set, was chosen, [page 109 paragraph 2 lines 2-4]; As the imperfections of this shell, the average imperfection plus and minus the standard deviation were selected. The shell was analyzed using the hierarchical high-fidelity approach as suggested by Arbocz, [page 110 paragraph 1 lines 1-3]); step 4: establish the numerical finite element model that fully considers different geometrical imperfections based on the geometrical imperfection database founded in the third step (The results of the highest fidelity analysis at the end of this chapter were obtained using the Finite Difference Code STAGS, [page 110 paragraph 1 lines 3-4]); at first, build a perfect geometrical numerical model for a specific shell, the model is geometrically perfect and without any geometrical imperfections (a set of perfect shells are define in Table 7.1, [page 110]); then search the shell that has similar parameters to the specific shell in the geometrical imperfection database, extract the corresponding geometrical imperfection information and reasonably shrink the mathematical description of geometrical imperfections to fit the specified shell (plots are generated by the interface to the imperfection data bank, [page 0111 paragraph 2 line 4; 

With respect to claim 2, De Vries teaches all of the limitations of claim 1, as noted above. De Vries further teaches: wherein, the shell quality inspection chard in the first step is suitable and convenient to measure the geometrical imperfections for field workers; these types of geometrical imperfections and measurement methods are also applicable to other thin-walled structural configurations such as conical shells, spherical shells and other complex curved thin-walled configurations; it can be used to establish the geometrical imperfection database for various structural forms, establish the detailed and practical numerical models and industry specifications (as shown in FIG. 4.1, best-fit of shell can be cylinder or cone, [page 56 paragraph 2 lines 1-2]).

With respect to claim 3, De Vries teaches all of the limitations of claim 1, as noted above. De Vries further teaches wherein the measurement method for geometrical imperfections in the first step are as follows: (1) the deviation of the outer surface generatrix: take some measurement lines on the outer surface of the shell at certain angles along the circle; the measurement lines should avoid longitudinal welds as much as possible, and several measurement points are equally divided along the length of the measurement line; measure and record the radial offset value with a guiding rule, where the concave is positive and convex is negative (After measuring the first axial scan, the shell is rotated over a small angle, typical around 2 degrees, [page 44 paragraph 4 lines 6-7]; Notice the imperfection w is positive outward, [page 48 paragraph 1 line 3]); (2) the flatness of the end face: take some measurement points at a certain angle along the circle and measure the distance between the lower-end surface and the ground ZdWn for these measurement points with a feeler gauge, flip the shell and measure the distance between the upper-end surface and the ground Zu at the same position; (3) the radial displacement of the skin: judge whether there are obvious dimples on the surface of the shell by visual inspection; then, measure and sort the dimples according to the magnitude of radial displacement of these dimples, and record the position and magnitude of each dimple; the concave is positive and the convex is negative; (4) the deviation of weld width and he deviation of weld height: take some measurement points along the axial or circumferential direction for each weld, measure and record the weld width and weld height of these measurement points; (5) the deviation of stiffener thickness: take some axial stiffeners at a certain angle along the circle, and take some measurement points at equal intervals along with these axial stiffeners; measure and record the stiffener thickness using the Vernier caliper and calculate its unevenness.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over “The Imperfection Data Bank and its Applications” (De Vries) in view of “The Imperfection Data Bank, A mean to obtain realistic buckling loads” (Arbocz).

With respect to claim 4, De Vries teaches all of the limitations of claim 1, as noted above. Devries further teaches wherein, in the second step, for the deviation of the outer surface generatrix and the flatness of the end face, the most effective method is to use a Fourier series to fit the imperfection data, it is an efficient and accurate 3D morphology characterization method to expand the geometrical imperfections into the Fourier serious of half-wave cosine (equation 4.2 [page 57]) or half-wave sine in the spatial frequency domain (equation 4.8 [page 58]); 
De Vries does not teach the general half- wave cosine double Fourier series and half-wave sine double Fourier series of cylindrical shells are expressed as follows,     

    PNG
    media_image2.png
    67
    346
    media_image2.png
    Greyscale

where, W is the non-dimensional out-of-plane displacement; x and y are coordinates in the circumferential and axial direction; L and R are the nominal length and radius of the cylindrical shell, respectively; Akz and Bk! are the coefficients of the half-wave cosine Fourier representation describing the imperfection pattern, Ckz and Dkz are the coefficients of the half- wave sine Fourier representation describing the imperfection pattern; k and / are the serial number of Fourier series coefficients; nl and n2 are the number of Fourier series coefficients; Eq.(1) can be transformed into a generalized multi-variable linear fitting problem, and coefficients can be solved by the least-squares method.
However, Arbocz teaches the general half- wave cosine double Fourier series and half-wave sine double Fourier series of cylindrical shells are expressed as follows,     

    PNG
    media_image2.png
    67
    346
    media_image2.png
    Greyscale

where, W is the non-dimensional out-of-plane displacement; x and y are coordinates in the circumferential and axial direction; L and R are the nominal length and radius of the cylindrical shell, respectively; Akz and Bk! are the coefficients of the half-wave cosine Fourier representation describing the imperfection pattern, Ckz and Dkz are the coefficients of the half- wave sine Fourier representation describing the imperfection pattern; k and / are the serial number of Fourier series coefficients; nl and n2 are the number of Fourier series coefficients; Eq.(1) can be transformed into a generalized multi-variable linear fitting problem, and coefficients can be solved by the least-squares method (see equations on [page 545].
It would have been obvious to one skilled in the art before the effective filing date to combine De Vries with Arbocz because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. De Vries discloses a system that teaches all of the claimed features except for the radius term in the denominator of the half-wave sine and cosine functions, (De Vries, equations 4.2 and 4.3, [pages 57-58]). Removing such a term would likely make the equations work for defining imperfections in both conical and cylindrical shells. Arbocz teaches that the disclosed equations are a standard representation of imperfections that allow one to compare different imperfection distributions for cylinders (Arbocz [page 545 paragraph 3 lines 1-8]). A person having skill in the art would have a reasonable expectation of successfully providing a standardized way of characterizing imperfection distributions in the system of De Vries by modifying De Vries with the standard equations of Arbocz (Arbocz equations [page 545]). Therefore, it would have been obvious to combine De Vries with Arbocz to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	

With respect to claim 5, De Vries teaches all of the limitations of claim 3, as noted above. Devries further teaches wherein, in the second step, for the deviation of the outer surface generatrix and the flatness of the end face, the most effective method is to use a Fourier series to fit the imperfection data, it is an efficient and accurate 3D morphology characterization method to expand the geometrical imperfections into the Fourier serious of half-wave cosine (equation 4.2 [page 57]) or half-wave sine in the spatial frequency domain (equation 4.8 [page 58]); 
De Vries does not teach the general half- wave cosine double Fourier series and half-wave sine double Fourier series of cylindrical shells are expressed as follows,     

    PNG
    media_image2.png
    67
    346
    media_image2.png
    Greyscale

where, W is the non-dimensional out-of-plane displacement; x and y are coordinates in the circumferential and axial direction; L and R are the nominal length and radius of the cylindrical shell, respectively; Akz and Bkl are the coefficients of the half-wave cosine Fourier representation describing the imperfection pattern, Ckz and Dkz are the coefficients of the half- wave sine Fourier representation describing the imperfection pattern; k and l are the serial number of Fourier series coefficients; nl and n2 are the number of Fourier series coefficients; Eq.(1) can be transformed into a generalized multi-variable linear fitting problem, and coefficients can be solved by the least-squares method.
However, Arbocz teaches the general half- wave cosine double Fourier series and half-wave sine double Fourier series of cylindrical shells are expressed as follows,     

    PNG
    media_image2.png
    67
    346
    media_image2.png
    Greyscale


It would have been obvious to one skilled in the art before the effective filing date to combine De Vries with Arbocz because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. De Vries discloses a system that teaches all of the claimed features except for the radius term in the denominator of the half-wave sine and cosine functions, (De Vries, equations 4.2 and 4.3, [pages 57-58]). Removing such a term would likely make the equations work for defining imperfections in both conical and cylindrical shells. Arbocz teaches that the disclosed equations are a standard representation of imperfections that allow one to compare different imperfection distributions for cylinders (Arbocz [page 545 paragraph 3 lines 1-8]). A person having skill in the art would have a reasonable expectation of successfully providing a standardized way of characterizing imperfection distributions in the system of De Vries by modifying De Vries with the standard equations of Arbocz (Arbocz equations [page 545]). Therefore, it would have been obvious to combine De Vries with Arbocz to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. 2016/0334778 (Cope)  - gives details of designing and filling in an inspection plan, [0050]-[0059]
“Effect of shape imperfection on the buckling of large-scale thin-walled ellipsoidal head in steel nuclear containment” (Zheng) – scan and characterize cylindrical shape imperfections including characterizing imperfections related to bulging of welds, [Abstract]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.M./Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129